19-23802-rdd          Doc 427       Filed 01/30/20      Entered 01/30/20 15:12:29               Main Document
                                                       Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                        )
    In re:                                              )          Chapter 11
                                                        )
    AGERA ENERGY LLC, et al.,1                          )          Case No. 19-23802 (RDD)
                                                        )
                              Debtors.                  )          (Jointly Administered)
                                                        )

        ORDER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS TO FILE A
      CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF PURSUANT TO
                   SECTION 1121 OF THE BANKRUPTCY CODE

             Upon the timely motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order under 11 U.S.C. § 1121(d)

extending the Filing Exclusivity Period through and including April 3, 2020 and the Soliciting

Exclusivity Period through and including June 1, 2020, without prejudice to the Debtors’ right to

seek further extensions to the Exclusivity Periods, and granting related relief, all as more fully

set forth in the Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157(a)-(b) and 1334(b) and the Amended Standing Order of Reference from the United States

District Court for the Southern District of New York, dated January 31, 2012, as a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and there being due and sufficient notice of the Motion

and the hearing thereon; and upon the objection to the Motion by the Official Unsecured

Creditors’ Committee and the Debtors’ reply; and upon the record of the hearing held by the

Court on the Motion on January 29, 2020; and, after due deliberation and for the reasons stated


1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Agera
Energy LLC (8122); Agera Holdings, LLC (3335); energy.me midwest llc (9484); Aequitas Energy, Inc. (7988);
Utility Recovery LLC (4351); and Agera Solutions LLC (8749). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 555 Pleasantville Road, S-107, Briarcliff Manor, NY 10510.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-23802-rdd     Doc 427      Filed 01/30/20    Entered 01/30/20 15:12:29          Main Document
                                               Pg 2 of 2


by the Court in its bench ruling on the Motion, the Court having determined that the Debtors

have established a sufficient basis for the relief granted herein; now, therefore, it is HEREBY

ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      Pursuant to 11 U.S.C. § 1121(d), the Filing Exclusivity Period is extended from

February 1, 2020 through and including April 3, 2020.

       3.      Pursuant to 11 U.S.C. § 1121(d), the Soliciting Exclusivity Period is extended

from April 1, 2020 through and including June 1, 2020.

       4.      Nothing herein shall prejudice (i) the Debtors’ rights to seek further extensions of

the Exclusivity Periods or (ii) a party’s right to seek to shorten or terminate the Exclusivity

Periods, in each case under 11 U.S.C. § 1121(d).

       5.      Nothing herein shall prejudice a party’s right to seek conversion of these Chapter

11 cases under 11 U.S.C. § 1112(b).

       6.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Dated: January 30, 2020                              /s/Robert D. Drain
        White Plains, New York                        THE HONORABLE ROBERT D. DRAIN
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  2
